TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00476-CV


                                     In the Matter of D. J. M.




           FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY,
      NO. 807, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING


                                               ORDER


PER CURIAM

               Appellant D. J. M. filed his notice of appeal on July 18, 2018. Appellant’s brief

was due September 4, 2018. On September 4, 2018, counsel for appellant filed a motion for

extension of time to file appellant’s brief.

               The Texas Legislature has accelerated the final disposition of appeals from the

decision of a juvenile court under Texas Family Code Section 54.02 waiving its exclusive

jurisdiction and certifying the juvenile to stand trial as an adult. See Acts 2015, 84th Leg., R.S.,

ch. 74 (S.B. 888). Pending the adoption of rules of judicial administration, the Texas Supreme

Court has ordered that these appeals are governed by the Texas Rules of Appellate Procedure

applicable to accelerated appeals and has further ordered that appellate courts should bring these

appeals to final disposition within 180 days of the filing of the notice of appeal. Tex. Sup. Ct.

Misc. Docket No. 15-9156 (Aug. 28, 2015). This accelerated schedule constrains the Court’s

leeway in granting extensions. In this instance, we will grant the motion in part and order
counsel to file appellant’s brief no later than September 26, 2018. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on September 11, 2018.



Before Chief Justice Rose, Justices Pemberton and Field